DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 8 of U.S. Patent No.11,220,632 B2 (hereinafter 632). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices (instant claim 11 and 632 claim 7) comprising laser light emitting elements (instant claim 12  and 632 claim 8, the laser is defined as emitting 455 nm light in col 20, ln 41-43 of the publication of 632), comprising overlapping rare earth aluminate fluorescent materials comprising the same elements in overlapping amounts, having overlapping formulas and overlapping particle sizes (instant claims 7, 8 and 10 and 632 claims 1 and 4).  The 632 claims are silent regarding average particle area as set forth in instant claim 9.  However, 632 claim 1 teaches a particle size of 15 to 40 µm, which provides a particle area of 176.7 to 1256.6 µm2, that overlaps the instantly claimed range of 500 µm2 or more and 3000 µm2 or less. See MPEP 2144.05(I), cited above. 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-3 and 5-13 of copending Application No.17/033881 (hereinafter 881). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices (instant claim 11 and 881 claim 13) comprising laser light emitting elements (instant claim 12 and para [0003] of the publication of 881 which defines the light emitting elements as laser diodes or light emitting diodes), comprising overlapping rare earth aluminate fluorescent materials comprising the same elements in overlapping amounts, having overlapping formulas and overlapping particle sizes (instant claims 7, 8 and 10 and 881 claims 9-12).  The 881 claims are silent regarding average particle area as set forth in instant claim 9.  However, 881 claim 9 teaches a particle size of 23 to 50 µm, which provides a particle area of 415.5 to 1963.5 µm2, that overlaps the instantly claimed range of 500 µm2 or more and 3000 µm2 or less. Both also teach overlapping methods of making the overlapping rare earth aluminate fluorescent materials via overlapping precursor materials having overlapping crystallite sizes (instant claims 1-4 and 6 and 881 claims 1-3 and 6-8) and overlapping surface areas  (instant claim 5 and 881 claim 5). See MPEP 2144.05(I), cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 6/28/22, with respect to Dong have been fully considered and are persuasive.  Dong teaches particle size, not crystallite size as set forth in the instant claims. 
Therefore the 103 rejection of claims 1-6 as obvious over Dong has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 6/28/22, with respect to Okada in view of Bechtel have been fully considered and are persuasive.  The newly amended claims require the presence of at least one of Ga and Sc, which are not present in Okada or Bechtel.
Therefore, the 103 rejection of claims 7-12 as obvious over Okada in view of Bechtel has been withdrawn. 

Applicant's arguments filed 6/28/22, regarding the double patenting rejections, have been fully considered but they are not persuasive. 
Applicant argues that the 632 claims are drawn to a ceramic complex containing a rare earth aluminate fluorescent material and aluminum oxide whereas the instant invention is not a ceramic complex that contains aluminum oxide in addition to the rare earth aluminate fluorescent material.  However, the rare earth aluminate fluorescent material that is taught in 632 closely overlaps the rare earth aluminate fluorescent material of instant claim 7.  Also note that the formula of 632 claim 4 is formula I of instant claim 8, where M1 is at least one of Ga and Sc.  The rare earth aluminate fluorescent materials closely overlap.  The presence of alumina in the complex of 632 does not change the rare earth aluminate fluorescent material.
Therefore, the obviousness double patenting rejection of claims 7-12 as unpatentable over the claims of 632 stands. 
No arguments were presented regarding the provisional obviousness double patenting rejection over the claims of 881.  The 881 claims recite an overlapping method employing precursors with an overlapping crystallite size and also recite a closely overlapping rare earth aluminate fluorescent material. 
Therefore, the provisional obviousness double patenting rejection of claims 1-12 as unpatentable over the claims of 881 stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734